PRATT, J.
This matter has been carefully considered by the county court of Suffolk county, and all the objections raised satisfactorily answered. All parties have seemed to assume that section *26890 of the general highway law, passed in 1890, (chapter 568,) applies to this proceeding, and the matter has been conducted in accordance therewith. ' The objection that the awards .are unequal and unjust does not come before us in a shape so that we can well refuse to confirm, as no violation of a rule of law in making the award is suggested. The commissioners making' the award view the premises and see the witnesses, and can better judge of the amount of damages sustained than a court of review, and, unless some error of law is manifest, their award will not be disturbed. I think it fair to assume the legislature intended section 90, before referred to, to apply to such a proceeding as the present. The two opinions of the county court, in which we concur, render it unnecessary to discuss the matter further. Application confirmed. All concur.